DAVIDSON, P. J.
Relator was arrested, charged with murder, and resorted to a writ of habeas corpus before the judge of the criminal district court of Harris county for bail. Upon a hearing, the judge refused hail, and remanded the relator to custody. We are of opinion the court was in error. Without stating the facts or commenting upon them, we are of opinion the relator is entitled to bail, and that the amount of it be fixed in the sum of $5,000. The sheriff of Harris county will take bond in that amount in the terms of the law, upon the giving of which by relator he will be discharged from custody.